internal_revenue_service number release date index number ------------------------- ------------------------------------------------------------ ---------- ---------------------------------- ------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ---------------- ----------------- telephone number ---------------------- refer reply to cc psi b06 plr-123443-17 date date legend parent holdco taxpayer state a state b state c state d state e state f state g commission date date date date date date date director dear ---------------- ----------------------------------------------------------- --------------------------- ---------------------------------------------------------------------------- -------------- --------- ------------- -------------- --------------- ---------------- --------------- --------------------------------------------------------------- ---------- -------------- -------------------- ---------------------- ----------------------- ----------------------- ---------------------------- ------------------------------------------------------------------------------------------ this letter responds to parent’s request dated date filed on behalf of taxpayer for a ruling on the application of the normalization rules of the internal_revenue_code to certain accounting and regulatory procedures as described below the representations set out in your letter follow taxpayer is wholly owned by holdco a state a limited_liability_company that is disregarded for federal_income_tax purposes holdco is wholly owned by parent a plr-123443-17 corporation organized under the laws of state b parent is the common parent of an affiliated_group_of_corporations that includes holdco and taxpayer parent files a consolidated federal_income_tax return on a calendar_year basis employing the accrual_method of accounting parent is currently under the audit jurisdiction of the large_business_and_international_division of the internal_revenue_service taxpayer is a regulated_public_utility engaged in the provision of natural_gas distribution services in state b state c state d state e state f and state g the businesses in these states are conducted through unincorporated divisions local distribution companies taxpayer’s state e local distribution company ldc is subject_to regulation as to rates and conditions of service by the commission taxpayer has claimed and continues to claim accelerated_depreciation on all of its public_utility_property to the full extent those deductions are available under the code taxpayer normalizes the federal income taxes deferred as a result of its claiming these deductions in accordance with the normalization rules as a consequence taxpayer has a substantial balance of accumulated deferred federal_income_tax adfit that is attributable to accelerated_depreciation reflected on its regulated books of account while state e law allows utilities to use either historical or forecasted test periods the ldc has chosen to file its past several general rate cases using a fully forecasted test period generally the ldc has filed in date with a test period running from date of that year through date of the following year state e law provides that the commission must issue its final_determination within ten months of the initial filing_date unless it has extended that time by up to ninety days due to its need to act on other pending rate cases after the issuance of a final order additional procedures ensue these procedures may include a request for reconsideration and will always include the submission by the subject utility of a compliance filing which is typically made within thirty days of the date of an order parties to the proceeding then have thirty days to submit comments on that filing the rates established in that final order are typically not put into effect prior to the end of the projected test period in ldc’s most recent general rate case final rates were not implemented until after the forecasted test period had ended as part of the general rate case process and consistent with state e law the ldc has also been allowed recovery_of interim rates interim rate recovery begins no later than sixty days from the initial filing meaning it generally coincides with the start of the forecasted test period date the commission sets interim rates through an interim rate order consequently interim rates are established before a full review of the utility’s proposed costs is completed and are based primarily on the data used to support the utility’s proposed final rate request with the following differences the rate of return on common equity used is equal to that authorized by the commission in the utility’s most recent general rate case the utility may include in interim rates only rate base or expense items that are the same in nature and kind as those allowed in plr-123443-17 that most recent general rate case and interim rates may not reflect any change in existing rate design each of these factors may differ from the ones incorporated into the rates established in the final order that results from the conduct of the current proceeding interim rates are subject_to refund plus interest if at the end of the contested case amounts collected under the interim rate schedule exceed the commission-approved final rates interim rate refund any interim rate refund occurs only with the effective date of the final rates which as indicated above typically occurs after the end of the projected test period even when there are no time extensions in a general rate proceeding when an interim rate refund is required the percentage difference between the final and the interim rates is calculated after the end of the test year a bill credit is then computed for each customer by applying that percentage to the amounts paid_by that customer while interim rates were in effect the credit is posted in full to each customer’s next bill as a result customers who receive gas service during the projected test period collectively pay the allowed revenue level established in the final order for that service regardless of when the final order is issued or when the rates established by that order go into effect in determining its revenue requirement for the projected test period including in determining the appropriate level of interim rate recovery the ldc calculates the net plant component of rate base using a simple average of the beginning of test period and end of the test period balances all other elements of rate base including adfit balances are calculated using a 13-month average rate base is reduced by the adfit balance so computed there is no conventional true-up procedure applicable to rates established in the ldc’s general rate cases hence there is no procedure by which rates established in its general rate case whether interim or final and based on a projected test period are trued-up to a revenue requirement for that period which is calculated by reference to the actual results of ldc’s activities during the test period rather the final order establishes final rates based on representative levels of costs and revenues for the test year the interim rate refund reconciles the differential between the interim rates and the final rates and is implemented only after the rate case is completed final rates remain in effect until the utility chooses to file its next general rate case proceeding and any interim rates that may be put into effect pursuant to that proceeding as a result the general rate case may be seen as comprised of three elements setting interim rates established by the interim rate order setting final rates established by the final order subsequent to the rate case proceeding and calculating an interim rate refund subsequent to the rate case proceeding based on the difference between the interim rates paid and the amount that would have been paid had final rates been in effect for the same period plr-123443-17 previously when the ldc has projected the changes in its adfit balances for purposes of estimating its revenue requirement for the projected test period whether for the establishment of interim or final rates it has not used the proration formula provided in sec_1_167_l_-1 proration methodology prior to and including its most recent general rate case this lack of the use of the proration methodology has not been challenged or even commented upon by the commission or any party in any of the ldc’s proceedings the ldc filed its most recent general rate case with the commission on date the test period in the case ran from date through date with interim rates going into effect on date in its general rate case filing the ldc did not utilize the proration methodology in its adfit calculation after filing taxpayer considered whether it would be possible to revise its pending rate request to incorporate the impact of the proration methodology and determined that state e law provides that in no event shall the rates approved by the commission exceed the level of rates requested by the public_utility since a revision to reflect the proration methodology after the ldc had filed its request would have increased the requested revenue requirement the ldc could not take corrective action at that time additionally taxpayer considered whether a normalization issue may arise in the ldc’s general rate case filing because adfit was averaged using a 13-month average while other components of rate base were averaged using a simple beginning and ending balance average both averages were over the same period of time both taxpayer and the commission have at all times endeavored to use a proper normalization method_of_accounting for the ldc’s public_utility_property notwithstanding this intent taxpayer is now concerned that its prior ldc general rate case filings may have been inconsistent with the normalization rules insofar as they did not employ the proration methodology further taxpayer believes that there may be an issue regarding the ldc’s practice of applying two different averaging conventions to different components of its rate base calculation taxpayer represents that if required the ldc will take all necessary corrective actions in its next general rate case taxpayer requests that we rule as follows in order to comply with the normalization rules whether in determining the maximum amount of adfit by which the ldc can reduce rate base in establishing the interim rates it must employ the proration methodology described in sec_1_167_l_-1 whether for purposes of the normalization rules the effective date of the differential between the interim rates and the final rates established for the interim rate refund process calculated at the end of the rate proceeding is the effective plr-123443-17 date for the interim rates established in the interim rate order or the effective date for final rates established by the final order if with respect to requested ruling the service rules that the effective date of the differential between the interim rates and the final rates established by the interim rate refund process calculated at the end of the rate proceeding is the effective date for final rates established by the final order whether the interim rate refund process uses an historical test period and therefore is not required to employ the proration methodology described in sec_1_167_l_-1 if with respect to requested ruling the service rules that the effective date of the differential between the interim rates and the final rates established by the interim rate refund process is the effective date for the interim rates that were established in the interim rate order whether the interim rate refund process uses a future test period and must therefore employ the proration methodology described in sec_1_167_l_-1 whether for purposes of the normalization rules the effective date of the final rates established by the final order and implemented subsequent to the rate case proceeding is the effective date for the interim rates that were established by an interim rate order or the effective date for the final rates established by the final order if with respect to requested ruling the service rules that the effective date of the final rates established by the final order and implemented subsequent to the rate case proceeding is the effective date of the final rates established by the final order whether the computation of these rates uses an historical test period and therefore is not required to employ the proration methodology described in sec_1_167_l_-1 if with respect to requested ruling the service rules that the effective date of the final rates established by the final order is the effective date for the interim rates established by the interim rate order whether the computation of the final rates implemented subsequent to the rate case proceeding uses a future test period and must therefore employ the proration methodology described in sec_1_167_l_-1 if the service rules in the affirmative with respect to requested ruling in computing the interim rate refund whether the proration requirement does not apply only to the difference between the adfit balance used to set interim rates and the adfit balance used in the final rates to establish the interim rate refund that is the proration requirement would continue to apply to the changes in adfit balances reflected in setting the interim rates plr-123443-17 if the service rules that the proration methodology applies to any of the three elements of taxpayer’s base rate process interim rates interim rate refund and final rates the consistency rule does not require that the ldc apply to its prorated adfit balance the regulatory averaging procedure it applies to its other components of rate base in the relevant computation the taxpayer’s use of a simple average for certain components of rate base in conjunction with its use of a 13-month average for adfit is not violative of the consistency rule_of sec_168 and in the event that the service concludes with respect to requested ruling sec_1 or that the ldc must use the proration methodology to comply with the normalization rules and or concludes with respect to requested ruling that the ldc’s use of differing averaging conventions is violative of the consistency rule taxpayer requests a ruling that in any year prior to its taking the necessary corrective action taxpayer’s relevant regulatory practice were not a violation of the normalization rules law and analysis requested ruling sec_1 - sec_1_167_l_-1 of the regulations sets forth normalization requirements with respect to public_utility_property under sec_1_167_l_-1 a taxpayer does not use a normalization method_of_accounting if for ratemaking purposes the amount of the reserve for deferred taxes excluded from the rate base or treated as cost-free capital exceeds the amount of the reserve for the period used in determining the taxpayer’s ratemaking tax expense sec_1_167_l_-1 also provides the procedure for determining the amount of the reserve for deferred taxes to be excluded from rate base or to be included as no-cost capital sec_1_167_l_-1 provides that for the purpose of determining the maximum amount of the reserve to be excluded from the rate base or to be included as no-cost capital under sec_1_167_l_-1 if solely an historical period is used to determine depreciation for federal_income_tax expense for ratemaking purposes then the amount of the reserve_account for the period is the amount of the reserve determined under sec_1_167_l_-1 at the end of the historical period sec_1_167_l_-1 provides that if solely a future period is used for such determination the amount of the reserve_account for the period is the amount of the reserve at the beginning of the period and a pro_rata portion of the amount of any projected increase to be credited or decrease to be charged to the account during such period sec_1_167_l_-1 provides if in determining depreciation for ratemaking tax expense a period the test period is used which is part historical and part future then plr-123443-17 the amount of the reserve_account for this period is the amount of the reserve at the end of the historical portion of the period and a pro_rata amount of any projected increase to be credited to the account during the future portion of the period the pro_rata amount of any increase during the future portion of the period is determined by multiplying the increase by a fraction the numerator of which is the number of days remaining in the period at the time the increase is to accrue and the denominator of which is the total number of days in the future portion of the period this is generally referred to as the proration formula or the proration methodology sec_1_167_l_-1 makes it clear that the reserve excluded from rate base must be determined by reference to the same period as is used in determining ratemaking tax expense a taxpayer may use either historical data or projected data in calculating these two amounts but it must be consistent as explained in sec_1_167_l_-1 the rules provided in sec_1_167_l_-1 are to insure that the same time period is used to determine the deferred tax reserve amount resulting from the use of an accelerated method_of_depreciation for cost of service purposes and the reserve amount that may be excluded from the rate base or included in no-cost capital in determining such cost of services if a taxpayer chooses to compute its ratemaking tax expense and rate base exclusion amount using projected data then it must use the formula provided in sec_1 l - h ii to calculate the amount of deferred taxes subject_to exclusion from the rate base this formula prorates the projected accruals to the reserve so as to account for the actual time these amounts are expected to be in the reserve as explained in sec_1_167_l_-1 the formula in sec_1_167_l_-1 provides a method to determine the period of time during which the taxpayer will be treated as having received amounts credited or charged to the reserve_account so that the disallowance of earnings with respect to such amounts through rate base exclusion or treatment as no-cost capital will take into account the factor of time for which such amounts are held by the taxpayer the purpose of the proration formula is the same as that of the requirement for consistent periods discussed above to prevent the immediate flow-through of the benefits of accelerated_depreciation to ratepayers the proration formula stops flow- through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account the effectiveness of sec_1_167_l_-1 in resolving the timing issue has been limited by its failure to define some key terms nowhere does this provision state what is meant by the terms historical and future in relation to the test period for determining depreciation for ratemaking tax expense how are these time periods to be measured one interpretation focuses on the type or quality of the data used in the ratemaking process according to this interpretation the historical period is that portion of the test period for which actual data is used while the portion of the period for which data is plr-123443-17 estimated is the future period the second interpretation focuses on when the utility rates become effective under this interpretation the historical period is that portion of the test period before rates go into effect while the portion of the test period after the effective date of the rate order is the future period the first interpretation which focuses on the quality of the ratemaking data is an attractive one it proposes a simple rule easy to follow and to enforce any portion of the reserve for deferred taxes based on estimated data must be prorated in determining the amount to be deducted from rate base the actual passage of time between the date ratemaking data is submitted and the date rates become effective is of no importance but this interpretation of the regulations achieves simplicity at the expense of precision in other words it is overbroad the proration of all estimated deferred tax data does serve to magnify the benefits of accelerated_depreciation to the utility but this is not the purpose of normalization congress was explicit normalization in no way diminishes whatever power the utility regulatory agency may have to require that the deferred taxes reserve be excluded from the base upon which the utility’s permitted rate of return is calculated h_r rep no 91st cong 1st sess in contrast the second interpretation of sec_1_167_l_-1 is consistent with the purpose of normalization which is to preserve for regulated utilities the benefits of accelerated_depreciation as a source of cost-free capital the availability of this capital is ensured by prohibiting flow-through but whether or not flow-through can even be accomplished by means of rate base exclusions depends primarily on whether at the time rates become effective the amounts originally projected to accrue to the deferred tax reserve have actually accrued if rates go into effect before the end of the test period and the rate base reduction is not prorated the utility commission may be denying a current return for accelerated_depreciation benefits the utility is only projected to have this procedure is a form of flow-through for current rates are reduced to reflect the capital cost savings of accelerated_depreciation deductions not yet claimed or accrued by the utility yet projected data is often necessary in determining rates since historical data by itself is rarely an accurate indication of future utility operating results thus the regulations provide that as long as the portion of the deferred tax reserve based on truly projected future estimated data is prorated according to the formula in sec_1_167_l_-1 a regulator may deduct this reserve from rate base in determining a utility’s allowable return in other words a utility regulator using projected data in computing ratemaking tax expense and rate base exclusion must account for the passage of time if it is to avoid flow-through but if rates go into effect after the end of the test period the opportunity to flow-through the benefits of future accelerated_depreciation to current ratepayers is gone and so too is the need to apply the proration formula in this situation the only question that is important for the purpose of rate base exclusion is the amount in the deferred tax plr-123443-17 reserve whether actual or estimated once the period over which accruals to the reserve were projected is completed and the final rates are in effect the question of when the amounts in the reserve accrued is no longer being estimated or projected at the time the new rate order takes effect the projected increases have accrued and the amounts to be excluded from rate base are no longer projected but historical even though based initially on estimates in the ldc’s general rate case the interim rates subject_to refund became effective date the interim rates were based on test year from date through date the net plant component of rate base is calculated by using a simple average of the beginning of test period and end of the test period balances all other elements of rate base including adfit balances are calculated using a 13-month average rate base is reduced by the adfit balance so computed the averages were each over the same period of time the future portion of a part-historical and part-future period for purposes of interim rates charged began on date for purposes of determining the total number of days in the future portion of the period under sec_1_167_l_-1 in response to requested ruling we conclude that the test period for ldc’s interim rates is a future test period subject_to the proration formula rules under sec_1 h therefore taxpayer is required to apply the proration formula rules as they apply to part-historical and part-future periods to calculate the amount of adfit by which ldc may reduce rate base in establishing interim rates in response to requested ruling we conclude that the effective date of the differential between the interim rates and the final rates established for the interim rate refund process calculated at the end of the rate proceeding is the effective date for the final rates established by the final order accordingly requested ruling above is moot in response to requested ruling we also conclude that because the interim rate refund process uses an historical test period it is not required to employ the proration methodology described in sec_1_167_l_-1 in response to requested ruling we conclude that the effective date of the final rates established by the final order and implemented subsequent to the rate case proceeding is the effective date for the final rates established by the final order accordingly requested ruling above is moot the ldc’s computation of adfit for purposes of the final rates occurs after the end of the test period on which those amounts are based thus the calculation is determined by reference to a purely historical period accordingly in response to requested ruling we conclude that the computation of adfit for purposes of final rates is not subject_to the proration formula rules under sec_1 h there is no need to follow the proration formula rules designed for future test periods or part-historical and part-future plr-123443-17 periods to calculate the differences between taxpayer’s projected adfit balance and the actual adfit balance during the period requested ruling we have concluded above that the interim rates charged during the pendency of the rate case until final rates are implemented because they are in effect before the end of the test period are considered calculated using a future test period once final rates are determined the interim rate refund is calculated based on the difference between the interim rates and the final rates as discussed above the interim rate refund is in effect after the conclusion of the test year and thus the interim rate refund is not considered calculated using a future test period requested ruling requires that we apply the proration formula rules of sec_1_167_l_-1 to these situations the proration formula stops flow-through by limiting the deferred tax reserve accruals that may be excluded from rate base and thus the earnings on rate base that may be disallowed according to the length of time these accruals are actually in the reserve_account specifically while interim rates are charged during the test year the projected test year adfit increases have accrued only as allowed using the proration formula once the test year has ended and the interim rate refund is calculated and is in effect the amounts to be excluded from rate base are no longer projected but historical even though based on estimates at this point the purpose of the proration formula has been accomplished and associated prevention of flow-through_accounting has been avoided by its application during the future test period to permit the effects of the proration formula on interim rates charged during the test year to be reversed in a subsequent phase of the ratemaking would be economically equivalent to not applying the proration formula in the first place in response to requested ruling we conclude that the proration requirement does not apply only to the difference between the adfit balance used to set the interim rates and the adfit balance used in the final rates to establish the interim rate refund the proration requirement continues to apply to the changes in adfit balances reflected in setting the interim rates requested rulings former sec_167 of the code generally provided that public_utilities were entitled to use accelerated methods for depreciation if they used a normalization method_of_accounting a normalization method_of_accounting was defined in former sec_167 in a manner consistent with that found in sec_168 sec_1 -1 a provides that the normalization requirements for public_utility_property pertain only to the deferral of federal_income_tax liability resulting from the use of an accelerated method_of_depreciation for computing the allowance for depreciation under sec_167 and the use of straight-line_depreciation for computing tax expense and depreciation expense for plr-123443-17 purposes of establishing cost of services and for reflecting operating results in regulated books of account these regulations do not pertain to other book-tax timing differences with respect to state income taxes f i c a taxes construction costs or any other taxes and items sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting in order to use a normalization method_of_accounting sec_168 requires that a taxpayer in computing its tax expense for establishing its cost of service for ratemaking purposes of establishing its cost of service for ratemaking purposes and reflecting operating results in its regulated books of account to use a method_of_depreciation with respect to public_utility_property that is the same as and a depreciation period for such property that is not shorter than the method and period used to compute its depreciation expense for such purposes under sec_168 if the amount allowable as a deduction under sec_168 differs from the amount that-would be allowable as a deduction under sec_167 using the method period first and last year convention and salvage_value used to compute regulated tax expense under sec_168 the taxpayer must make adjustments to a reserve to reflect the deferral of taxes resulting from such difference sec_168 provides that one way the requirements of sec_168 will not be satisfied is if the taxpayer for ratemaking purposes uses a procedure or adjustment which is inconsistent with such requirements under sec_168 such inconsistent procedures and adjustments include the use of an estimate or projection of the taxpayer's tax expense depreciation expense or reserve for deferred taxes under sec_168 unless such estimate or projection is also used for ratemaking purposes with respect to all three of these items and with respect to the rate base in order to satisfy the requirements of sec_168 there must be consistency in the treatment of costs for rate base regulated depreciation expense tax expense and deferred tax revenue purposes in this case adfit was averaged using a 13-month average while other components of rate base were averaged using a simple beginning and ending balance average but are all calculated in consistent fashion - all are averaged over the same period while there are minor differences in the convention used to average all elements of rate base including depreciation expense on the one hand and adfit on the other for purposes of sec_168 it is sufficient that both are determined by averaging and both are determined over the same period of time thus the calculation of average rate base and adfit as described above complies with the consistency_requirement of sec_168 accordingly in response to requested ruling we conclude that the consistency rule does not require that the ldc apply to its prorated adfit balance the precise plr-123443-17 regulatory averaging procedure it applies to its other components of rate base in the relevant computation similarly in response to requested ruling we conclude that the taxpayer’s use of a simple average for certain components of rate base in conjunction with its use of a month average for adfit is not violative of the consistency rule_of sec_168 requested ruling sec_168 provides that the depreciation deduction determined under sec_168 shall not apply to any public_utility_property within the meaning of sec_168 if the taxpayer does not use a normalization method_of_accounting however in the legislative_history to the enactment of the normalization requirements of the investment_tax_credit itc congress has stated that it hopes that sanctions will not have to be imposed and that disallowance of the tax_benefit there the itc should be imposed only after a regulatory body has required or insisted upon such treatment by a utility see senate report no 92nd cong 1st sess 1972_2_cb_559 because the service has ruled affirmatively with respect to requested ruling prospectively adhering to the service’s interpretation of sec_1 l - h ii may require adjustments to conform to this ruling any rates that have been calculated using procedures inconsistent with this ruling nonconforming rates which are or which have been in effect and which under applicable state or federal regulatory law can be adjusted or corrected to conform to the requirements of this ruling must be so adjusted or corrected where nonconforming rates cannot be adjusted or corrected to conform to the requirements of this ruling due to the operation of state or federal regulatory law then such correction must be made in the next regulatory filing or proceeding in which taxpayer’s rates are considered taxpayer’s failure to comply with the normalization rules in its general rate case was inadvertent it was not an inconsistency with the normalization rules that taxpayer any participant in any of the proceedings or the regulator in any of the proceedings recognized no potential proration-related normalization issue was ever identified thus there was clearly no required treatment that was inconsistent with the normalization rules therefore there was no determination made with respect to taxpayer’s calculation of its adfit balance by the commission because the commission as well as taxpayer at all times sought to comply and because the ldc will take corrective actions at the earliest available opportunity it is not appropriate to conclude that the failure to use the proration formula constituted a normalization violation and apply the sanction of denial of accelerated_depreciation to taxpayer accordingly in response to requested ruling we conclude that in any year prior to the ldc taking the necessary corrective action taxpayer’s relevant regulatory practices were not a violation of the normalization rules plr-123443-17 conclusion sec_1 in order to comply with the normalization rules the ldc must employ the proration methodology described in sec_1_167_l_-1 to determine the maximum amount of adfit by which the ldc can reduce rate base in establishing the interim rates for purposes of the normalization rules the effective date of the differential between the interim rates and the final rates established for the interim rate refund process calculated at the end of the rate proceeding is the effective date for the final rates established by the final order the interim rate refund process uses an historical test period and therefore is not required to employ the proration methodology described in sec_1 l - h i as a result of our conclusion for requested ruling the issue is moot for purposes of the normalization rules the effective date of the final rates established by the final order and implemented subsequent to the rate case proceeding is the effective date for the final rates established by the final order the computation of the final rates uses an historical test period and therefore is not required to employ the proration methodology described in sec_1_167_l_-1 as a result of our conclusion for requested ruling the issue is moot the proration requirement does not apply only to the difference between the adfit balance used to set the interim rates and the adfit balance used in the final rates to establish the interim rate refund the proration requirement continues to be reflected in the changes in adfit balances reflected in setting the interim rates the consistency rule does not require that the ldc apply to its prorated adfit balance the regulatory averaging procedure it applies to its other components of rate base in the relevant computation the taxpayer’s use of a simple average for certain components of rate base in conjunction with its use of a 13-month average for adfit is not violative of the consistency rule_of sec_168 in any year prior to taxpayer taking the necessary corrective action taxpayer’s plr-123443-17 relevant regulatory practices were not a violation of the normalization rules these rulings are based on the representations submitted by taxpayer and are only valid if those representations are accurate the accuracy of these representations is subject_to verification on audit except as specifically determined above no opinion is expressed or implied concerning the federal_income_tax consequences of the matters described above this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we are also sending a copy of this letter_ruling to the director sincerely patrick s kirwan chief branch office_of_chief_counsel passthroughs special industries cc
